

 
[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
Micron NTC CONFIDENTIAL
EXHIBIT 10.92
 


JOINT DEVELOPMENT PROGRAM AND COST SHARING AGREEMENT


This JOINT DEVELOPMENT PROGRAM AND COST SHARING AGREEMENT (this “Agreement”), is
made and entered into as of this 9th day of April, 2010 (“Effective Date”), by
and between Nanya Technology Corporation (南亞科技股份有限公司), a company incorporated
under the laws of the Republic of China (“NTC”), and Micron Technology, Inc., a
Delaware corporation (“Micron”).  (NTC and Micron are referred to in this
Agreement individually as a “Party” and collectively as the “Parties”).
 
RECITALS
 
A.           Pursuant to certain of the Joint Venture Documents (as defined
hereinafter) and the transactions contemplated thereby, MNL (as defined herein),
an Affiliate of Micron, and NTC have acquired an ownership interest in Inotera
Memories, Inc., a company incorporated under the laws of the Republic of China
(“IMI”) for the collaborative manufacture and sale of Stack DRAM Products
exclusively to the Parties.
 
B.           NTC and Micron desire to engage in joint development of Stack DRAM
Designs and Process Technology (each, as defined hereinafter) on process nodes
of [***].   The Parties desire to outline the procedures under which they will
pool their respective resources as provided in this Agreement for the purpose of
performing research and development work relating to Stack DRAM Designs and
Process Technology that will be used by the Joint Venture Company, by NTC, and
by Micron, to manufacture Stack DRAM Products.
 
C.           Accordingly, the Parties desire to enter into this Agreement to
account for the transactions contemplated by the Joint Venture Documents related
to the Joint Venture Companies (as defined herein) upon the terms and conditions
set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1   Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth below:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under
 
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
 

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
common control with such specified Person; and the term “affiliated” has a
meaning correlative to the foregoing.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Amendment Date” shall mean November 26th 2008, the effective date of the Joint
Venture Documents with respect to IMI.
 
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“ATE” means automatic test equipment, such as that sold under the trademark
ADVENTEST.

“Burn-In” means  [***]
 
“Burn-In Document” means a document that describes the specification of voltage
and test pattern settings in the Burn-In test program.  The Burn-In Document
also describes the methodology of how the voltage and test pattern settings are
optimized.
 
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in either the Republic of China or the State of
New York are authorized or required by Applicable Law to be closed.
 
“Change of Control” means, with respect to any first Person, the occurrence of
any of the following events, whether through a single transaction or series of
related transactions:  (a) any consolidation or merger of such first Person with
or into another Person in which the holders of such first Person’s outstanding
voting equity immediately before such consolidation or merger do not,
immediately after such consolidation or merger, own or control directly or
indirectly equity representing a majority of the outstanding voting equity of
the surviving Person; (b) the sale of all or substantially all of such first
Person’s assets to another Person wherein the holders of such first Person’s
outstanding voting equity immediately before such sale do not, immediately after
sale, own or control directly or indirectly equity representing a majority of
the outstanding voting equity of the purchaser; or (c) the sale of such first
Person’s voting equity to any other Person(s) wherein the holders of such first
Person’s outstanding voting equity immediately before such sale do not,
immediately after such sale, own or control directly or indirectly equity
representing a majority of the outstanding voting equity of such first Person.
 
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 2 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
“Confidential Information” means that information described in Section 6.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement.
 
“Contractor” means a Third Party who (a) is contracted by a Party in connection
with work to be conducted by such Party under a SOW, (b) has agreed to assign to
such contracting Party all rights in and to any inventions, discoveries,
improvements, processes, copyrightable works, mask works, trade secrets or other
technology that are conceived or first reduced to practice, whether patentable
or not, as a result of any performance by such Third Party of any obligations of
such Party under a SOW, and all Patent Rights, IP Rights and other intellectual
property rights in the foregoing, and (c) has agreed to grant a license to such
contracting Party, with the right to sublicense of sufficient scope that
includes the other Party, under all Patent Rights, IP Rights and other rights of
the Third Party reasonably necessary for such contracting Party and the other
Party to exploit the work product created by the Third Party consistent with the
rights granted by the contracting Party to the other Party under the Joint
Venture Documents.
 
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote
of  [***] of the votes entitled to be cast at a meeting of the members,
shareholders or other equity holders of such Person or power to control the
composition of a majority of the board of directors or like governing body of
such Person; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
“Coverage Test” means test solution for module application fail in CP/FT/Module
ATE.
 
[***]
 
“Design Qualification” means,  [***].
 
“Design SOW” means [***].
 
“Design SOW Costs” means [***].
 
“Draft” means the mechanism described in Section 5.3 by which either Micron or
NTC may select from  [***] to solely own.
 
“Drafting Party” means either Micron or NTC, as the Party selecting a  [***]
pursuant to the Draft.
 


 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 3 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


 
“DRAM Module” means one or more DRAM Products in a JEDEC-compliant package or
module (whether as part of a SIMM, DIMM, multi-chip package, memory card or
other memory module or package).
 
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.


“Existing Entity” means [***]
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party’s Contractors, subcontractors or agents).
 
“Foundational Know-How” means, with respect to each Party, [***]
 
“Foundry Customer” means a Third Party customer of either NTC or Micron for
Stack DRAM Products [***]
 
“FT” means [***]
 
“GAAP” means, with respect to Micron, United States generally accepted
accounting principles, and with respect to NTC, Republic of China generally
accepted accounting principles, in each case, as consistently applied by the
Party for all periods at issue.
 
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Imaging Product” means any (a) semiconductor device having a plurality of photo
elements (e.g., photodiodes, photogates, etc.) for converting impinging light
into an electrical representation of the information in the light, (b) image
processor or other semiconductor device for balancing, correcting, manipulating
or otherwise processing such electrical representation of the information in the
impinging light, or (c) combination of the devices described in clauses (a) and
(b).
 
“IMI” has the meaning set forth in the Recitals to this Agreement.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 4 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
“Indemnified Claim” shall have the meaning set forth in Section 8.2.
 
“Indemnified Party” shall have the meaning set forth in Section 8.2.
 
“Indemnifying Party” shall have the meaning set forth in Section 8.2.


“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if
[***]
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“JDP Co-Chairman” and “JDP Co-Chairmen” shall have the meaning set forth on
Schedule 2.
 
“JDP Committee” shall mean the committee formed and operated by Micron and NTC
to govern the performance of the Parties under this Agreement in accordance with
the JDP Committee Charter.
 
“JDP Committee Charter” means the charter attached as Schedule 2.
 
“JDP Design” means any Stack DRAM Design resulting from the research and
development activities of the Parties pursuant to this Agreement.
 
“JDP Inventions” shall mean all discoveries, improvements, inventions,
developments, processes or other technology, whether patentable or not, that
is/are conceived by one or more Representatives of one or more of the Parties in
the course of activities conducted under this Agreement.
 
“JDP Process Node” means any Primary Process Node or Optimized Process Node
resulting from the research and development activities of the Parties pursuant
this Agreement.
 
“JDP Work Product” means [***].
 
“Joint Venture Company(ies)” means either IMI or MeiYa, or both IMI and MeiYa,
as the context dictates.
 
“Joint Venture Documents” means (a) with respect to IMI, that certain Joint
Venture Agreement between MNL and NTC dated as of the Amendment Date relating to
the Joint Venture Company and those documents listed on Schedule A to that Joint
Venture Agreement and (b) with respect to MeiYa, that certain Master Agreement
by and between Micron and NTC dated as of April 21, 2008, the Master Agreement
Disclosure Letter by and between Micron and
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 5 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
NTC dated as of April 21, 2008, and the documents listed on Schedules 2.1
through 2.5 of such disclosure letter, each as amended.
 
“Lead Product” means  [***].
 
“Mask Data Processing” means  [***].
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“MeiYa” means MeiYa Technology Corporation, a company-limited-by-shares
incorporated under the laws of the Republic of China.
 
 “Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron Indemnitees” shall have the meaning set forth in Section 8.1.
 
“MNL” means Micron Semiconductor B.V., a private limited liability company
organized under the laws of the Netherlands.


“Mobile Device” means a handheld or portable device using as its main memory one
or more Stack DRAM Products that is/are compliant with an Industry Standard
[***].
 
“Mutual Confidentiality Agreement” means that certain Second Amended and
Restated Mutual Confidentiality Agreement dated as of the Amendment Date among
NTC, Micron, MNL, MeiYa and IMI.
 
“NAND Flash Memory Product” means a non-volatile semiconductor memory device
containing memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures), with or without any on-chip control, I/O and other
support circuitry, in wafer, die or packaged form.
 
“NTC” shall have the meaning set forth in the preamble to this Agreement.
 
“NTC Indemnitees” shall have the meaning set forth in Section 8.1.
 
“OPC” means optical proximity correction of the circuit layout patterns, which
is important in Mask Data Processing.
 
“Optimized Process Node” means  [***].
 
“Party” and “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 6 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
“Patent Prosecution” means (a) preparing, filing and prosecuting patent
applications (of all types), and (b) managing any interference, reexamination,
reissue, or opposition proceedings relating to the foregoing.
 
“Patent Review Committee” means the committee formed by the JDP Committee to
[***].
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Person” means any natural person, corporation, joint stock company, limited
liability company, association, partnership, firm, joint venture, organization,
business, trust, estate or any other entity or organization of any kind or
character.
 
[***].
 
[***].
 
“Post Termination Funding Period” shall have the meaning set forth in Section
III.D.5 of Schedule 2.
 
“Primary Process Node”[***].
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
 
“Process Node” means  [***].
 
“Process Qualification” means, with respect to each Primary Process Node and
Optimized Process Node, when (a) the Stack DRAM Products or Stack DRAM Modules
designed to be on the node can be made fully compliant with any applicable
Industry Standard(s) (if any) and  [***]or (b) or such other or additional
parameters as may be defined in the Process SOW as “Process Qualification” for
the Primary Process Node or the Optimized Process Node that is the subject of
the SOW,  [***]
 
“Process SOW” means [***].
 
“Process SOW Costs” means [***].
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 7 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
“Process Technology” means that process technology developed before expiration
of the Term and utilized in the manufacture of Stack DRAM wafers, including
Probe Testing and technology developed through Product Engineering thereof,
regardless of the form in which any of the foregoing is stored, but excluding
any Patent Rights and any technology, trade secrets or know-how that relate to
and are used in any back-end operations (after Probe Testing).
 
“Product Engineering” means any one or more of the engineering activities
described on Schedule 7 as applied to Stack DRAM Products or Stack DRAM Modules.
 
“Proposing Party” shall have the meaning set forth in Section 3.2.
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.4.
 
“Rejecting Party” shall have the meaning set forth in Section 3.2.
 
“Rejected Development Work” shall have the meaning set forth in Section 3.2.
 
“Representative” means with respect to a Party, any director, officer, employee,
agent or Contractor of such Party or a professional advisor to such Party, such
as an attorney, banker or financial advisor of such Party who is under an
obligation of confidentiality to such Party by contract or ethical rules
applicable to such Person.
 
“R&D Roadmap” has the meaning provided in Section 2.3.
 
“Software” means computer program instruction code, whether in human-readable
source code form, machine-executable binary form, firmware, scripts,
interpretive text, or otherwise.  The term “Software” does not include databases
and other information stored in electronic form, other than executable
instruction codes or source code that is intended to be compiled into executable
instruction codes.
 
“SOW” means a statement of the work that describes research and development work
to be performed under this Agreement and that has been adopted by the JDP
Committee pursuant to Section 3.2.
 
“SOW Costs” means any or all costs that are incurred by a Party in connection
with any SOW as provided on Schedule 4.
 
“SOW Proposal Date” has the meaning provided in Section 3.1(d).
 
“SOW Review Period” has the meaning provided in Section 3.2(d).
 
“Stack DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.
 
“Stack DRAM Design” means, with respect to a Stack DRAM Product, the
corresponding design components, materials and information listed on Schedule 3
or as otherwise determined by the JDP Committee in a SOW.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Subsidiary” means, with respect to any specified Person, any other Person that,
directly or indirectly, including through one or more intermediaries, is
controlled by such specified Person.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Technology Transfer Agreement” means (a) with respect to IMI, that certain
Technology Transfer Agreement by and among NTC, Micron, and IMI dated as of the
Amendment Date, and (b) with respect to MeiYa, that certain Technology Transfer
Agreement by and among NTC, Micron and MeiYa dated as of May 13, 2008.
 
“Technology Transfer and License Agreement” means that certain Second Amended
and Restated Technology Transfer and License Agreement by and between NTC and
Micron dated as of the Effective Date.
 
“TTLA 68-50” means that certain Technology Transfer and License Agreement For
68-50NM Process Nodes by and between NTC and Micron dated as of April 21, 2008.
 
“Term” shall have the meaning set forth in Section 9.1.
 
“Third Party” means any Person other than NTC or Micron.
 
“Works Registration” shall have the meaning set forth in Section 5.4(c).
 
1.2   Certain Interpretive Matters.
 
(a)   Unless the context requires otherwise, (1) all references to Sections,
Articles, Exhibits, Appendices or Schedules are to Sections, Articles, Exhibits,
Appendices or Schedules of or to this Agreement, (2) each accounting term not
otherwise defined in this Agreement has the meaning commonly applied to it in
accordance with GAAP, (3) words in the singular include the plural and vice
versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
Unless otherwise denoted, all references to $ or dollar amounts will be to
lawful currency of the United States of America.  All references to “day” or
“days” will mean calendar days.
 
(b)   No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or  (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
ARTICLE 2
JDP COMMITTEE; R&D ROADMAP
 
2.1   JDP Committee; Patent Review Committee.  Micron and NTC shall form and
operate the JDP Committee to govern their performance under this Agreement in
accordance with the JDP Committee Charter attached as Schedule 2.  The JDP
Committee shall form and oversee the Patent Review Committee, which shall also
operate in accordance with the applicable provisions of Schedule 2.
 
2.2   JDP Co-Chairmen.  Micron and NTC shall notify the other Party in writing
of the identity of the full-time employee of such Party who will serve as its
JDP Co-Chairman.  Each JDP Co-Chairman shall serve on the JDP Committee as
provided in Schedule 2 and shall devote his or her attention to the performance
of this Agreement by the Parties.  Each of Micron and NTC may replace its
respective JDP Co-Chairman upon written notice to the other Party; provided that
each Party’s JDP Co-Chairman must at all times be a full-time employee of such
Party.
 
2.3   R&D Roadmap.
 
(a)   [***]
 
(b)   [***]
 
(c)   The first R&D Roadmap shall contain the Stack DRAM Designs and Process
Technology described in the SOWs identified on Schedule 1.
 
ARTICLE 3
DEVELOPMENT PROJECTS AND SOWS
 
3.1   Content of SOWs.   The Parties expect that each SOW will conform to the
following requirements, as applicable:
 
(a)   Each SOW will contain at least the following:
 
(i)         [***]
 
(ii)         [***]
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 10 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(iii)        [***]
 
(iv)        [***]
 
(v)         [***]
 
(vi)        [***]
 
(vii)       [***]
 
(viii)       [***]
 
(ix)        [***]
 
(x)         [***]
 
(b)   The Process SOW for each Primary Process Node and each Process SOW
effective as of the Effective Date will specify that the work to be performed
thereunder will be performed[***]
 
(c)   [***]
 
(i)         [***]
 
(ii)        [***]
 
(iii)       [***]
 
(iv)       [***]
 
(v)        [***]
 
(vi)       [***]
 
(vii)      [***]
 
(viii)     [***]
 
(ix)       [***]
 
(x)        [***]
 
(xi)       [***]
 
(xii)      [***]
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 11 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(xiii)      [***]
 
(d)   [***]
 
(e)   [***]
 
(f)   [***]
 
(g)   [***]
 
(h)   [***]
 
(i)   [***]
 
(j)   [***]
 
3.2   Proposal and Adoption of SOWs.
 
(a)   Each Party solely through its JDP Co-Chairman, or both of the Parties
jointly through the JDP Chairmen, may submit proposed SOWs to the JDP Committee
for consideration and potential adoption as an SOW hereunder.  SOWs can be
proposed for the design of products that are not at the time of submission
Commodity Stack DRAM Products.
 
(b)   [***]
 
(c)   The SOWs identified on Schedule 1 are deemed SOWs under this Agreement
adopted by the JDP Committee as of the Effective Date.
 
(d)   [***]
 
(e)   Exit from Design SOWs.  The language set forth in Schedule 11 may be
inserted into a proposed Design SOW as is or may be modified and inserted as
needed, subject to legal review and approval by the JDP Committee in each case.
 
3.3   Development Restrictions; Rejected Development Work.
 
(a)   [***]
 
(b)   [***]
 
(c)   [***]
 
(d)   [***]
 
(e)   [***]
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 12 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
3.4   SOW Performance Monitoring.
 
(a)   [***]
 
(b)   [***]
 
3.5   JDP Committee Monitoring.  [***]
 
3.6   On-Site Visitations.Each Party and its Representatives shall observe and
be subject to all safety, security and other policies and regulations regarding
visitors and contractors while on site at a facility of the other Party or its
Affiliate.  A Party's Representatives who access any facility of the other Party
or its Affiliate shall not interfere with, and except as otherwise agreed by the
Parties, shall not participate in, the business or operations of the facility
accessed.
 
3.7   Mask Source Qualification and Mask Purchases.
 
(a)   [***]
 
(b)   [***]
 
(c)   [***]
 
3.8   Repository of JDP Work Product.
 
(a)   Micron and NTC each shall use commercially reasonable efforts to each
establish a repository in its own facility for storing the JDP Work Product
described on Schedules 3, 7, 8 or 9 separately from other technology,
information and data of such Party and any Third Parties.  Each Party shall
implement procedures so that such JDP Work Product is either created in such
repository or added to such repository in the English language promptly after
creation by employees of such Party, its Existing Entities and its wholly-owned
Subsidiaries assigned to an SOW.  Such repositories in Micron facilities shall
be accessible to employees of NTC, its Existing Entities and its wholly-owned
Subsidiaries assigned to perform work under any SOW(s) as reasonably required
for such employees to perform their assigned work.  Such repositories in NTC
shall be accessible to employees of Micron, its Existing Entities and its
wholly-owned Subsidiaries assigned to perform work under any SOW as reasonably
required for such employees to perform their assigned work.  The JDP Co-Chairmen
and JDP Committee Members shall have full access to such repositories.  Once
both such repositories are operational electronic databases that can be
synchronized at least with the other database to contain the same content as
that stored in such other database, the Parties shall use commercially
reasonable efforts to have the databases automatically and electronically
synchronized at least once per day.
 
(b)   Without limiting the foregoing Section 3.8(a), the Parties shall also use
their respective commercially reasonable efforts to accomplish the following in
a timely manner:
 
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 13 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
i.  Establish and maintain a secure network connection between Micron and NTC.
 
ii.  Establish and maintain a secure email service between Micron and NTC.
 
iii.  Establish and maintain a FTP environment to allow download of data between
Micron and NTC.
 
iv.  Establish and maintain a repository for the JDP Work Product described on
Schedules 3, 7, 8 and 9 with a publishing document process between Micron and
NTC.  The replication process between Micron's and NTC's repositories shall
occur every twelve (12) to twenty-four (24) hours.
 
v.  Establish and maintain remote access points for a number of approved users
to be mutually agreed to by the Parties. For the remote access point from NTC,
each approved NTC user will be provided access to approved Micron secured
operational applications.
 


 
ARTICLE 4
PAYMENTS
 
4.1   Development Cost Sharing.  Micron and NTC shall share SOW Costs as
specified on Schedule 4.
 
4.2   Payments.  All amounts owed by a Party under this Agreement are stated,
calculated and shall be paid in United States Dollars ($ U.S.).
 
4.3   Interest.  Any amounts payable to the other Party hereunder and not paid
within the time period provided shall accrue interest, from the time such
payment was due until the time payment is actually received, at the rate of
[***],  or the highest rate permitted by Applicable Law, whichever is lower.
 
4.4   Taxes.
 
(a)   All sales, use and other transfer Taxes imposed directly on or solely as a
result of the services or technology transfers or the payments therefor provided
herein shall be stated separately on the service provider’s or technology
transferor’s invoice, collected from the service provider or technology
transferor and shall be remitted by service provider or technology transferor to
the appropriate Taxing Authority (“Recoverable Taxes”), unless the service
recipient or technology transferee provides valid proof of tax exemption prior
to the Effective Date or otherwise as permitted by law prior to the time the
service provider or technology transferor is required to pay such taxes to the
appropriate Taxing Authority.  When property is delivered and/or services are
provided or the benefit of services occurs within jurisdictions in which
collection and remittance of Taxes by the service recipient or technology
transferee is
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 14 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
required by law, the service recipient or technology transferee shall have sole
responsibility for payment of said Taxes to the appropriate Taxing
Authority.  In the event any Taxes are Recoverable Taxes and the service
provider or technology transferor does not collect such Taxes from the service
recipient or technology transferee or pay such Taxes to the appropriate
Governmental Entity on a timely basis, and is subsequently audited by any Taxing
Authority, liability of the service recipient or technology transferee will be
limited to the Tax assessment for such Recoverable Taxes, with no reimbursement
for penalty or interest charges or other amounts incurred in connection
therewith. Except as provided in Section 4.4(b), Taxes other than Recoverable
Taxes shall not be reimbursed by the service recipient or technology transferee,
and each Party is responsible for its own respective income Taxes (including
franchise and other Taxes based on net income or a variation thereof), Taxes
based upon gross revenues or receipts, and Taxes with respect to general
overhead, including but not limited to business and occupation Taxes, and such
Taxes shall not be Recoverable Taxes.
 
(b)   In the event that the service recipient or technology transferee is
prohibited by Applicable Law from making payments to the service provider or
technology transferor unless the service recipient or technology transferee
deducts or withholds Taxes therefrom and remits such Taxes to the local Taxing
Authority, [***]
 
ARTICLE 5
INTELLECTUAL PROPERTY
 
5.1   Existing IP.  Nothing in this Agreement shall be construed to transfer
ownership of or grant a license under any IP Rights, Patent Rights or other
intellectual property or technology of a Party existing as of the Effective Date
from one Party to the other Party.  Any license to any of the foregoing shall be
governed by the Technology Transfer and License Agreement.
 
5.2   [***]Procedures; Inventorship; Authorship.
 
(a)   Upon the Effective Date, each of the Parties shall introduce and maintain
procedures to encourage and govern the submission of disclosures of JDP
Inventions by their respective Representative(s) involved in a SOW, whether as
Representatives of NTC, of Micron or of a Joint Venture Company, to the JDP
Co-Chairmen for subsequent submission to the JDP Committee.  Such procedures
shall include (i) a policy statement encouraging the submission of such
invention disclosures, (ii) appropriate invention disclosure forms, and (iii) a
commitment on the part of each of NTC and Micron to obtain relevant invention
disclosure forms from their respective Representatives with respect to JDP
Inventions and to submit such forms for review by the Patent Review Committee.
Each of the Parties shall actively administer such procedures and submit and
cause their respective Representatives promptly to complete and submit invention
disclosures on JDP Inventions to the Patent Review Committee.
 
(b)   Inventorship for JDP Inventions shall be determined in accordance with
United States patent laws.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 15 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(c)   Authorship for all JDP Work Product, whether registered or not, shall be
determined in accordance with United States copyright laws and laws concerning
Mask Work Rights, as applicable.
 
5.3   JDP Inventions; Pool and Draft.
 
 [***]
 
5.4   Ownership of JDP Inventions and JDP Work Product.
 
(a)   Except as provided in Section 5.3, all JDP Designs, JDP Inventions, JDP
Process Nodes, JDP Work Product, and all IP Rights associated with any of the
foregoing, shall be, [***].  Subject to any applicable provisions of the Joint
Venture Documents, each of Micron and NTC may exploit their interest in any JDP
Designs, JDP Inventions, JDP Process Nodes, JDP Work Product, and IP Rights
associated therewith without a duty of accounting to any other Party.
 
(b)   [***]
 
5.5   Costs.  All out-of-pocket costs and expenses relating to Patent
Prosecution, including attorneys’ fees, incurred by a Party pursuant to this
Agreement shall be borne solely by the owner thereof.  In the case of Works
Registrations for JDP Work Product, such joint owners shall split the costs
thereof equally.
 
5.6   Cooperation.  With respect to all Patent Prosecution and Works
Registration activities under this Agreement, each Party shall:
 
(a)   execute all further instruments to document their respective ownership
consistent with this Article 5 as reasonably requested by any other Party,
including causing its respective Representatives to execute written assignments
of JDP Inventions and JDP Work Product to Micron, NTC or both of them jointly as
provided herein (at no cost to the assignee); and
 
(b)   use commercially reasonable efforts to make its Representatives available
to the other Party (or to the other Party’s authorized attorneys, agents or
Representatives), to the extent reasonably necessary to enable the appropriate
Party hereunder to undertake Patent Prosecution and Works Registration.
 
5.7   Third Party Infringement.
 
(a)   The sole owner of the Patent Rights with respect to any JDP Invention
shall have the exclusive right to institute and direct legal proceedings against
any Third Party believed to be infringing or otherwise violating any such Patent
Rights.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 16 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(b)   If any Party takes action pursuant to Section 5.7(a), then the other Party
shall cooperate to the extent reasonably necessary and at the first Party’s sole
expense and subject to the first Party’s request.  To the extent required by
Applicable Law, such other Party shall join the action and, if such other Party
elects, may choose to be represented in any such legal proceedings using counsel
of its own choice, and at its own expense.  Each Party shall assert and not
waive the joint defense privilege with respect to all communications between the
Parties reasonably the subject thereof.
 
(c)   The Parties shall keep each other informed of the status of any litigation
or settlement thereof initiated by a Third Party concerning a Party’s
manufacture, production, use, development, sale, offer for sale, importation,
exportation or distribution of Stack DRAM Products manufactured by a Joint
Venture Company; provided, however, that no settlement or consent judgment or
other voluntary final disposition of a suit under this Section 5.7(c) may be
undertaken by a Party without the consent of another Party (which consent not to
be unreasonably withheld) if such settlement would require such other Party or a
Joint Venture Company to be subject to an injunction, subject to a requirement
to alter a Process Node or Stack DRAM Design, admit wrongdoing or make a
monetary payment.  The Party sued by the Third Party as contemplated by this
Section shall not object to joinder in such action by the other Party to the
extent such joinder is permitted by Applicable Law.
 
5.8   No Other Rights or Licenses.  Except for the allocation of ownership of
JDP Inventions and JDP Work Product, and the ownership of their corresponding
Patent Rights and IP Rights therein, as stated in this Article 5, no right,
license, title or interest under any intellectual property is granted under this
Agreement, whether by implication, estoppel or otherwise.  Certain rights,
licenses and covenants not to sue under Intellectual Property of Micron and NTC
are granted in other Joint Venture Documents.
 
ARTICLE 6
CONFIDENTIALITY
 
6.1   Confidentiality Obligations.
 
(a)   All information (including JDP Work Product, JDP Inventions, JDP Process
Nodes and JDP Designs and Foundational Know-How) provided, disclosed, created or
obtained in connection with this Agreement or the performance of any of the
Parties’ activities under this Agreement, including the performance of
activities under a SOW, shall be deemed “Confidential Information” subject to
all applicable provisions of the Mutual Confidentiality Agreement.  The terms
and conditions of this Agreement shall also be considered “Confidential
Information” under the Mutual Confidentiality Agreement for which each Party
shall be considered a “Receiving Party” under such agreement.
 
(b)   Additionally, notwithstanding whether one of the Parties solely or jointly
owns JDP Inventions, JDP Work Product, JDP Process Nodes and JDP Designs and IP
Rights or Patent Rights therein in accordance with this Agreement, each of the
Parties shall be deemed a “Receiving Party” under the Mutual Confidentiality
Agreement with respect to information embodied therein and no Party may
contribute, transfer or disclose any JDP Inventions, JDP
 
 
- 17 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
Work Product, JDP Process Nodes, JDP Designs or IP Rights or Patent Rights
therein to any Third Party except as provided in Section 6.2.
 
6.2   Permitted Disclosures.  Notwithstanding the restrictions in Section 6.1:
 
(a)   NTC and Micron may contribute, transfer and disclose any Confidential
Information described in Section 6.1(b) to their respective Existing Entities
and wholly owned Subsidiaries subject to a written obligation of confidentiality
that is no less restrictive than that applicable to the Parties under the Mutual
Confidentiality Agreement, provided that, at the time of such contribution,
transfer or disclosure, such Existing Entity is an Affiliate of the Party
seeking to contribute, transfer or disclose such Confidential Information.  In
addition, NTC and Micron may disclose to IMI, JDP Work Product related to a JDP
Process Node [***] in the form and at the time, scope and manner as approved by
JDP Committee prior to such disclosure, provided that any complete transfer of a
Primary Process Node must be performed pursuant to the Technology Transfer
Agreement.
 
(b)   Each of Micron and NTC may disclose the JDP Inventions and related
Confidential Information, as the case may be, to its patent attorneys and patent
agents and any Governmental Entity as deemed by Micron or NTC necessary to
conduct Patent Prosecution on the JDP Inventions owned by such Party.
 
(c)   Micron may disclose any Confidential Information described in Section
6.1(b) to any Third Party who is not a manufacturer of [***], provided that each
such disclosure shall not grant or purport to grant, explicitly, by implication
by estoppel or otherwise, to the Third Party any right, title or interest in, to
or under any Patent Rights of NTC, or its Existing Entities, including Patent
Rights of NTC in JDP Inventions and shall be subject to a written obligation of
confidentiality that is no less restrictive than that applicable to the Parties
under the Mutual Confidentiality Agreement.
 
(d)   NTC may disclose any Confidential Information described in Section 6.1(b)
to any Third Party who is not a manufacturer of [***] provided that each such
disclosure shall not grant or purport to grant, explicitly, by implication by
estoppel or otherwise, to the Third Party any right, title or interest in, to or
under any Patent Rights of Micron, its Existing Entities or Intel Corporation,
including Patent Rights of Micron on JDP Inventions and shall be subject to a
written obligation of confidentiality that is no less restrictive than that
applicable to the Parties under the Mutual Confidentiality Agreement.  [***].
 
(e)   [***].
 
6.3   Conflicts.  To the extent there is a conflict between this Agreement and
the Mutual Confidentiality Agreement, the terms of this Agreement shall control.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 18 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
ARTICLE 7
WARRANTIES; DISCLAIMERS
 
7.1   No Implied Obligation.  Nothing contained in this Agreement shall be
construed as:
 
(a)   a warranty or representation that any manufacture, sale, lease, use or
other disposition of any products based upon JDP Work Product or JDP Inventions
will be free from infringement, misappropriation or other violation of any
Patent Rights, IP Rights or other intellectual property rights of any Person;
 
(b)   an agreement to bring or prosecute proceedings against Third Parties for
infringement or conferring any right to bring or prosecute proceedings against
Third Parties for infringement; or
 
(c)   conferring any right to use in advertising, publicity, or otherwise, any
trademark, trade name or names, or any contraction, abbreviation or simulation
thereof, of either Party.
 
7.2   Third Party Software.  Use of any JDP Inventions or JDP Work Product
exchanged between the Parties under this Agreement may require use of Software
owned by a Third Party and not subject to any license granted under any of the
Joint Venture Documents.  Nothing in this Agreement shall be construed as
granting to any Party, any right, title or interest in, to or under any Software
owned by any Third Party.  Except as may be specified otherwise in any of the
other Joint Venture Documents, any such Software so required is solely the
responsibility of the each of the Parties.  Moreover, should a Party who
transfers technology under this Agreement discover after such transfer that it
has provided Software to the other Party that it was not entitled to provide,
such providing Party shall promptly notify the other Party and the recipient
shall return such Software to the providing Party and not retain any copy
thereof.
 
 
7.3   Disclaimer. [***] 
 
ARTICLE 8
INDEMNIFICATION; LIMITATION OF LIABILITY
 
8.1   Indemnification.
 
(a)   Micron shall indemnify and hold harmless NTC, its Affiliates and their
respective directors, officers, employees, agents and other representatives
(“NTC Indemnitees”) from and against any and all Losses suffered by the NTC
Indemnitees relating to personal injury (including death) or property damage to
the extent such injury or damage was caused by the gross negligence or willful
misconduct of any employee of Micron or its Affiliate while at any facilities of
NTC or its Affiliate and such gross negligence, willful misconduct or Losses
were not caused by any NTC Indemnitee.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 19 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(b)   NTC shall indemnify and hold harmless Micron, its Affiliates and their
respective directors, officers, employees, agents and other representatives
(“Micron Indemnitees”) from and against any and all Losses suffered by the
Micron Indemnitees relating to personal injury (including death) or property
damage to the extent such injury or damage was caused by the gross negligence or
willful misconduct of any employee of NTC or its Affiliate while at any
facilities of Micron or its Affiliate and such gross negligence, willful
misconduct or Losses were not caused by any Micron Indemnitee.
 
8.2   Indemnity Procedure.
 
(a)   Any Person who or which is entitled to seek indemnification under Section
8.1 (an “Indemnified Party”) shall promptly notify the other Party
(“Indemnifying Party”) of any such Losses for which it seeks indemnification
hereunder.  Failure of the Indemnified Party to give such notice shall not
relieve the Indemnifying Party from Losses on account of this indemnification,
except if and only to the extent that the Indemnifying Party is actually
prejudiced thereby.  Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Losses and underlying facts and
circumstances.  The Indemnifying Party shall have the right to assume the
defense of the Indemnified Party with respect to any legal action relating to
such Losses (“Indemnified Claim”) upon written notice to the Indemnified Party
delivered within thirty (30) days after receipt of the particular notice from
the Indemnified Party.
 
(b)   So long as the Indemnifying Party has assumed the defense of the
Indemnified Claim in accordance herewith and notified the Indemnified Party in
writing thereof, (1) the Indemnified Party may retain separate co-counsel, at
its sole cost and expense, and participate in the defense of the Indemnified
Claim, it being understood that the Indemnifying Party shall pay all reasonable
costs and expenses of counsel for the Indemnified Party after such time as the
Indemnified Party has notified the Indemnifying Party of such Indemnified Claim
and prior to such time as the Indemnifying Party has notified the Indemnified
Party that it has assumed the defense of such Indemnified Claim, (2) the
Indemnified Party shall not consent to the entry of any judgment or enter into
any settlement with respect to a Indemnified Claim without the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, conditioned
or delayed) and (3) the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to the Indemnified Claim to
be paid by an Indemnifying Party (other than a judgment or settlement that is
solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
 
(c)   The Indemnified Party and Indemnifying Party shall cooperate in the
defense of each Indemnified Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Indemnified Claims that a
common interest privilege agreement exists between them), including by (1)
permitting the Indemnifying Party to discuss the Indemnified Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests, (2) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
with defending such Indemnified Claim, (3) preserving all properties, books,
records, papers, documents, plans, drawings, electronic mail and databases
relating to matters pertinent to the Indemnified Claim and under the Indemnified
Party’s custody or control in accordance with such Party’s corporate documents
retention policies, or longer to the extent reasonably requested by the
Indemnified Party, (4) notifying the Indemnifying Party promptly of receipt by
the Indemnified Party of any subpoena or other third party request for documents
or interviews and testimony, and (5) providing to the Indemnifying Party copies
of any documents produced by the Indemnified Party in response to, or compliance
with, any subpoena or other third party request for documents.  In connection
with any claims, unless otherwise ordered by a court, the Indemnified Party
shall not produce documents to a Third Party until the Indemnifying Party has
been provided a reasonable opportunity to review, copy and assert privileges
covering such documents, except to the extent (x) inconsistent with the
Indemnified Party’s obligations under Applicable Law and (y) where to do so
would subject the Indemnified Party or its employees, agents or representatives
to criminal or civil sanctions.
 
8.3   Limitation of Liability. [***].
 
 ARTICLE 9
TERM AND TERMINATION
 
9.1   Term.  The term of this Agreement commences on the Effective Date and
continues in effect until terminated in accordance with Section 9.2.  (The
period from the Effective Date until termination is the “Term”).
 
9.2   Termination of this Agreement.
 
(a)   Either Party may terminate this Agreement [***].
 
(b)   Either Party may terminate this Agreement by notice to the other Party if
the other Party commits a material breach of this Agreement and such breach
remains uncured[***].
 
(c)   Either Party may terminate this Agreement immediately upon notice to the
other Party in the event of either (i) a Change of Control of the other Party;
(ii) the other Party becomes bankrupt or insolvent, or files a petition in
bankruptcy or makes a general assignment for the benefit of creditors or
otherwise acknowledges in writing insolvency, or is adjudged bankrupt, and such
Party (A) fails to assume this Agreement in any such bankruptcy proceeding
within thirty (30) days after filing or (B) assumes and assigns this Agreement
to a Third Party in violation of Section ‎10.3; (iii) the other Party goes into
or is placed in a process of complete liquidation; (iv) a trustee or receiver is
appointed for any substantial portion of the business of the other Party and
such trustee or receiver is not discharged within sixty (60) days after
appointment; (v) any case or proceeding shall have been commenced or other
action taken against the other Party in bankruptcy or seeking liquidation,
reorganization, dissolution, a winding-up arrangement, composition or
readjustment of its debts or any other relief under any
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 21 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
bankruptcy, insolvency, reorganization or similar act or law of any jurisdiction
now or hereafter in effect and is not dismissed or converted into a voluntary
proceeding governed by clause (ii) above within sixty (60) days after filing; or
(vi) there shall have been issued a warrant of attachment, execution, distraint
or similar process against any substantial part of the property of the other
Party and such event shall have continued for a period of sixty (60) days and
none of the following has occurred:  (A) it is dismissed, (B) it is bonded in a
manner reasonably satisfactory to the other of Micron or NTC, or (C) it is
discharged.
 
(d)   The [***] may terminate this Agreement in accordance with Section III.D.5
of Schedule 2.
 
9.3   SOWs.
 
(a)   The term of any SOW (together with the portions of this Agreement
applicable to such SOW(s)) commences upon the effective date set forth in the
SOW and continues in effect until the first to occur of:  (i) completion of the
work to be performed thereunder, as determined in accordance with the applicable
SOW and (ii) the JDP Committee agrees to terminate the work under a SOW or the
SOW.
 
(b)   Micron or NTC may terminate any SOW by notice to the other Party if such
other Party commits a material breach of this Agreement with respect to such SOW
and such breach remains uncured for more than thirty (30) days after notice of
the breach.
 
(c)   Termination of any or all SOW(s) does not automatically terminate this
Agreement.  Termination of this Agreement automatically terminates all SOW(s),
unless otherwise mutually agreed by Micron and NTC.
 
9.4  Effects of Termination.
 
(a)   Termination of this Agreement shall not affect any of the Parties’
respective rights accrued or obligations owed before termination.  In addition,
the following shall survive termination of this Agreement for any
reason:  Articles 1, 4, 6, 7, 8 and 10 and Sections  5.1, 5.2(b) and 5.2(c), 5.3
through 5.6, 5.8 and 9.4.
 
(b)   Upon termination of any SOW for any reason, each Party’s delivery
obligation with respect to any JDP Work Product produced thereunder before such
termination shall survive such termination.  Moreover, termination of a SOW
shall not affect payment obligations accrued prior to the date of such
termination in connection with such SOW.
 
(c)   The JDP Committee and the Patent Review Committee shall continue to exist
and operate in accordance with Schedule 2 after termination as long as necessary
to continue to carryout the provisions of this Agreement that survive
termination in accordance therewith.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 22 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
(d)   Upon termination of this Agreement by a [***], each of the Parties shall
have those post-termination obligations specified in Section III.D.5 of Schedule
2 for the Post Termination Funding Period, if applicable.
 
ARTICLE 10
MISCELLANEOUS
 
10.1   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to NTC:                Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:             Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


 
10.2   Waiver.  The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party’s right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
 
10.3   Assignment. [***]
 
10.4   Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
 
10.5   Force Majeure.  The Parties shall be excused from any failure to perform
any obligation hereunder to the extent such failure is caused by a Force Majeure
Event.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 23 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 
10.6   Choice of Law.  Except as provided in Sections 5.2 (b) and (c), this
Agreement shall be construed and enforced in accordance with and governed by the
laws of the State of Delaware, USA, without giving effect to the principles of
conflict of laws thereof.
 
10.7   Jurisdiction; Venue.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of California, USA, and each of the Parties to
this Agreement hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Applicable Law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum.
 
10.8   Headings.  The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
 
10.9   Export Control.  Each Party agrees that it will not knowingly:  (a)
export or re-export, directly or indirectly, any technical data (as defined by
the U.S. Export Administration Regulations) provided by the other Party or (b)
disclose such technical data for use in, or export or re-export directly or
indirectly, any direct product of such technical data, including Software, to
any destination to which such export or re-export is restricted or prohibited by
United States or non-United States law, without obtaining prior authorization
from the U.S. Department of Commerce and other competent Government Entities to
the extent required by Applicable Laws.
 
10.10   Entire Agreement.  This Agreement, together with its Schedules and SOWs
and the agreements and instruments expressly provided for herein, including the
applicable terms of the other Joint Venture Documents, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between the
Parties hereto with respect to the subject matter hereof.  [***]
 
10.11   Severability.  Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects.  Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby.  If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
 
10.12   Counterparts.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 
- 24 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL
 [Signature pages follow.]

 


 
 
 
- 25 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 



 
NANYA TECHNOLOGY CORPORATION
 
 
 
 
By:
  /s/ Jih Lien                      
 
Name:
Jih Lien
 
Title:
President








 






[Signature page follows.]










THIS IS A SIGNATURE PAGE FOR THE JOINT DEVELOPMENT PROGRAM AND COST SHARING
AGREEMENT ENTERED INTO BY AND BETWEEN NTC AND MICRON


 
 
- 26 -

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


 
 

 

 
MICRON TECHNOLOGY, INC.
 
 
 
 
By:
  /s/ D. Mark Durcan                                           
 
Name:
D. Mark Durcan
 
Title:
President and Chief Operating Officer






















THIS IS A SIGNATURE PAGE FOR THE JOINT DEVELOPMENT PROGRAM AND COST SHARING
AGREEMENT ENTERED INTO BY AND BETWEEN NTC AND MICRON


 
 
- 27 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 1


SOWs as of Effective Date


[***][Redaction continues for two pages.]


 
 

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


Schedule 2


JDP Committee and Patent Review Committee Charter


[***][Redaction continues for seven pages.]


 
 

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


Schedule 3


Potential Deliverables for Each Stack DRAM Design Developed under a Design SOW


[***][Redaction continues for five pages.]


 
 

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


Schedule 4


Payment of SOW Cost and Reporting


[***][Redaction continues for six pages.]




 
 

--------------------------------------------------------------------------------

 
NTC Micron CONFIDENTIAL


Schedule 5


[***]


[***]




 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 6


Existing Entities as of the Effective Date


[***]




 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 7


JDP Potential Scope of Product Engineering


[***][Redaction continues for three pages.]




 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 8


Qualification


[***]




 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 9
Process SOW Documentation and Deliverables


[***][Redaction continues for four pages.]




 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 10
Example Staged Process Flow for Technology Transfer


[***][Redaction continue for two pages.]


 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL
 
 


Schedule 11
Exit from Design SOWs


[***][Redaction continues for three pages.]


 



--------------------------------------------------------------------------------

 